NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 27-JAN-2021
                                                 07:54 AM
                                                 Dkt. 137 SO




                          NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


              STATE OF HAWAI#I, Plaintiff-Appellee, v.
             MICHELLE SALVAS, Defendant-Appellant, and
                 CORY SARIMENTO, Defendant-Appellee


         APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                      (CR. NO. 5PC-13-1-000442)


                    SUMMARY DISPOSITION ORDER
   (By: Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)

           Defendant-Appellant Michelle Salvas (Salvas) appeals

from the Judgment of Conviction and Sentence (Judgment) entered

against her and in favor of Plaintiff-Appellee the State of

Hawai#i (State) on February 2, 2018, in the Circuit Court of the

Fifth Circuit (Circuit Court).1       The charges against Salvas and

co-defendant Cory Sarmiento (Sarmiento) (collectively,

Defendants) were tried before a jury from July 17, 2016, through

July 24, 2016.    Salvas was found guilty of:        two counts of



     1
           The Honorable Randal G.B. Valenciano presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Promoting a Dangerous Drug in the Third Degree, in violation of

Hawaii Revised Statutes (HRS) § 712-1243 (2014) (Counts 8 and

10);2 two counts of Prohibited Acts Related to Drug

Paraphernalia, in violation of HRS § 329-43.5(a) (2010) (Counts 9

and 11);3 and, one count of Promoting a Detrimental Drug in the

Third Degree, in violation of HRS § 712-1249 (2014) (Count 12).4

Salvas was sentenced to an open term of five years in prison for

Counts 8 and 10, 30 days in jail for Count 12, and various

monetary fines, with all sentences of incarceration to be served

concurrently.



     2
          HRS § 712-1243 provides:

                § 712-1243 Promoting a dangerous drug in the third
          degree. (1) A person commits the offense of promoting a
          dangerous drug in the third degree if the person knowingly
          possesses any dangerous drug in any amount.
                (2) Promoting a dangerous drug in the third degree is
          a class C felony.
     3
          HRS § 329-43.5 provides, in relevant part:

                § 329-43.5 Prohibited acts related to drug
          paraphernalia. (a) It is unlawful for any person to use,
          or to possess with intent to use, drug paraphernalia to
          plant, propagate, cultivate, grow, harvest, manufacture,
          compound, convert, produce, process, prepare, test, analyze,
          pack, repack, store, contain, conceal, inject, ingest,
          inhale, or otherwise introduce into the human body a
          controlled substance in violation of this chapter. Any
          person who violates this section is guilty of a class C
          felony and upon conviction may be imprisoned pursuant to
          section 706-660 and, if appropriate as provided in section
          706-641, fined pursuant to section 706-640.
     4
          HRS § 712-1249 provides:

                § 712-1249 Promoting a detrimental drug in the third
          degree. (1) A person commits the offense of promoting a
          detrimental drug in the third degree if the person knowingly
          possesses any marijuana or any Schedule V substance in any
          amount.
                (2) Promoting a detrimental drug in the third degree
          is a petty misdemeanor.

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Salvas raises four points of error on appeal,

contending that the Circuit Court:         (1) violated Salvas's Due

Process rights when it denied her May 12, 2014 Motion For Bill of

Particulars (Motion for Bill of Particulars),5 denied her April

26, 2016 Motion To Compel Discovery (Motion to Compel), granted

(in part) the State's August 31, 2015 First Motion in limine

(State's First Motion in limine), and granted the State's July

11, 2016 Second Motion in limine (State's Second Motion in

limine); (2) erred in denying Salvas's July 8, 2016 First Motion

in limine (Salvas's First Motion in limine); (3) erred in denying

Salvas's July 20, 2017 Motion for a Judgment of Acquittal (Motion

for Judgment of Acquittal); and (4) erred in allowing non-

contraband items into evidence.

            Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Salvas's points of error as follows:

            (1)   Salvas argues that a number of the Circuit Court's

pre-trial orders violated her fundamental due process right to a

fair trial.

Motion for Bill of Particulars

            Salvas first contends that the Circuit Court abused its

discretion in failing to order the State to furnish Defendants


      5
            Sarmiento filed the subject motion on May 12, 2014, and on May 29,
2014, Salvas filed a joinder in the motion.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


with a written bill of particulars in response to a motion filed

by Sarmiento and joined by Salvas.       A bill of particulars is

designed to inform a defendant of the specifics of the charge(s)

brought against him; the "primary purpose[] of a bill of

particulars . . . [is] to enable a defendant to prepare for trial

and to prevent surprise."     State v. Valenzona, 92 Hawai#i 449,

452, 992 P.2d 718, 721 (App. 1999).

                Under [Hawai#i Rules of Penal Procedure (HRPP)] 7(g),
          the trial court "may direct the filing of a bill of
          particulars." HRPP § 7(g) (2007); [6] see also HRS § 806-47
          (1993).[7] "A trial court has the discretion to order a bill
          of particulars, and it must exercise this discretion in
          consideration of the purpose of a bill of particulars, which
          is to help the defendant prepare for trial and to prevent
          surprise." [State v.] Balanza, 93 Hawai#i [279,] 286, 1
          P.3d [281,] 288 [(2000)] (citing State v. Reed, 77 Hawai #i
          72, 78, 881 P.2d 1218, 1224 (1994)(overruled on other


     6
          The rule provides, in relevant part:

          Rule 7.INDICTMENT, INFORMATION, OR COMPLAINT.
                . . . .
                (g) Bill of particulars. The court may direct the
          filing of a bill of particulars. A motion for a bill of
          particulars may be made before arraignment or within 10 days
          after arraignment or at such other later time as the court
          may permit. A bill of particulars may be amended at any
          time subject to such conditions as justice requires.
     7
          The statute provides:

                § 806-47 Bill of particulars. If the court is of the
          opinion that the accused in any criminal case has been
          actually misled and prejudiced in the accused's defense upon
          the merits of any defect, imperfection, or omission in the
          indictment, insufficient to warrant the quashing of the
          indictment, or by any variance, not fatal, between the
          allegations and the proof, the prosecuting officer shall,
          when so ordered by the court, acting upon its own motion or
          upon motion of the prosecution or defendant, file in court
          and serve upon the defendant, upon such terms as the court
          imposes, a bill of particulars of the matters in regard to
          which the court finds that the defendant should be informed.
                In determining whether further information, and if so
          what information, is desirable for the defense of the
          accused upon the merits of the case, the court shall
          consider the whole record of the case and the entire course
          of the proceedings against the accused.


                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           grounds by Balanza, 93 Hawai#i at 288, 1 P.3d at 290)). A
           bill of particulars is not required if the information
           requested by the defendant has been provided in some other
           satisfactory form. Reed, 77 Hawai#i at 78, 881 P.2d at
           1224; see also 1 C. Wright & A. Leipold, Federal Practice
           and Procedure: Criminal § 130, at 664 (4th ed. 2008) ("[N]o
           bill is required if the government has provided the desired
           information through pretrial discovery or in some other
           satisfactory manner.").

State v. Corder, 121 Hawai#i 451, 453-54, 220 P.3d 1032, 1034-35

(2009).

           In Corder, that defendant was charged with two
           separate violations of [a Family Court's Extended Order for
           Protection (EOP)]. For each count, the Complaint listed the
           date of the alleged offense, the order for protection
           allegedly violated, and the statutes under which Corder was
           charged, namely [HRS] Sections 586-5.5 and 586-11(a)(1)(A).
                 The Complaint also identified the police reports
           underlying the charged offenses as Hawai#i Police Department
           (HPD) Report No. 07-021001 for Count II and HPD Report No.
           07-026265 for Count III. The cited police reports detailed
           Corder's alleged conduct and noted the section of the EOP
           the officer believed was violated. [The defendant did] not
           dispute that copies of each police report were provided to
           him in discovery.

Id. at 452, 220 P.3d at 1033 (footnotes omitted).

           The Hawai#i Supreme Court affirmed that a trial court

"need not order the State to provide a bill of particulars

detailing information that has been provided in some other

satisfactory form" and that the Corder trial court "was within

its discretion to find that the Complaint, the EOP and the police

reports were sufficient to apprise Corder of the charges against

him."   Id. at 456, 220 P.3d at 1037.

           Here, Counts 8 and 10 each charged:
           On or about the 13th day of July, 2012, in the County of
           Kauai, State of Hawaii, MICHELLE SALVAS did knowingly
           possess the dangerous drug methamphetamine, in any amount,
           thereby committing the offense of Promoting a Dangerous Drug
           in the Third Degree, in violation of Section 712-1243 of the
           Hawaii Revised Statutes.


                                     5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Count 12 charged Salvas with:
          On or about the 13th day of July, 2012, in the County of
          Kauai, State of Hawaii, MICHELLE SALVAS did knowingly
          possess marijuana, in any amount, thereby committing the
          offense of Promoting a Detrimental Drug in the Third Degree,
          in violation of Section 712-1249 of the Hawaii Revised
          Statutes.

          Counts 9 and 11 each charged Salvas with:
          On or about the 13th day of July, 2012, in the County of
          Kauai, State of Hawaii, MICHELLE SALVAS, did use or possess
          with intent to use, drug paraphernalia to plant, propagate,
          cultivate, grow, harvest, manufacture, compound, convert,
          produce, process, prepare, test, analyze, pack, repack,
          store, contain, conceal, inject, ingest, inhale, or
          otherwise introduce into the human body a controlled
          substance in violation of Chapter 329 of the Hawaii Revised
          Statutes, thereby committing the offense of Unlawful Use of
          Drug Paraphernalia, in violation of Section 329-43.5(a) of
          the Hawaii Revised Statutes.

          The Felony Information and Non-felony Complaint thus

identified the date that Salvas allegedly committed the offenses,

the prohibited substances (methamphetamine or marijuana) that

Salvas allegedly possessed, and the statutes that were allegedly

violated by Salvas's possession.

          Further, the record shows that the State produced

substantial discovery which included, inter alia, the felony

information packet, police reports, lab reports, and digital

photos.   The State had produced Officer Colin Nesbitt's (Officer

Nesbitt) declaration supporting the Felony Information that

detailed the Kauai Police Department's (KPD's) seizure of

Salvas's Vehicle during the stop when Salvas and Sarmiento were

detained, KPD's steps in ensuring the chain of custody with the

transport of Salvas's vehicle from the stop scene to the KPD

location where a search warrant was executed, an inventory of


                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


evidence recovered during the execution of the search warrant,

and the steps in arranging tests of the substances and related

reports of positive tests for methamphetamine and marijuana.

While there were numerous items recovered in the search, the

State provided discovery that included two Baggies found to

contain methamphetamine, as well as a quantity of marijuana.8

            The discovery already provided to Salvas prior to the

hearing on the Motion for Bill of Particulars identified items

for:    two HRS § 712-1243 dangerous drug charges, two different

quantities of methamphetamine; two HRS § 329-43.5(a) drug

paraphernalia charges, two Baggies containing the

methamphetamine; and one HRS § 712-1249 detrimental drug charge,

seized marijuana.     See Reed, 77 Hawai#i at 78, 881 P.2d at 1224

("[A] bill of particulars is not required if the information

called for has been provided 'in some other satisfactory

form.'").    Although there were more than two items of

paraphernalia identified, it appears Salvas was sufficiently

apprised of the evidence supporting the paraphernalia charges as

well.    Salvas provides no authority supporting her argument that




      8
            As the State acknowledges, subsequent to the hearing on the Motion
for Bill of Particulars, one of the State's witnesses conducted tests on red
liquid taken from a bong that was reportedly thrown from Salvas's vehicle, and
found it to contain methamphetamine, and this constituted additional evidence
that could establish two counts of Promoting a Dangerous Drug in the Third
Degree. However, in Sarmiento's subsequent motion to continue trial, which
was joined by Salvas, Sarmiento acknowledged receiving additional laboratory
testing results, which appears to refer to the testing of the bong liquid.
Defendants did not file a renewed motion based on the State's provision of
this additional discovery.

                                      7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the Circuit Court should have ordered the State to specify what

drug/paraphernalia item was attributable to each defendant.

          Accordingly, we cannot conclude that the Circuit Court

clearly exceeded the bounds of reason or disregarded rules or

principles of law or practice to Salvas's substantial detriment

by impeding her ability to prepare for trial without concern of

prejudicial surprise at trial, as to the evidence the State had

available to prove each charge.       See Corder, 121 Hawai#i at 454,

220 P.3d at 1035.   Thus, we conclude that the Circuit Court did

not abuse its discretion in denying the Motion for Bill of

Particulars.

Motion to Compel

          Salvas further contends that she was deprived of her

due process rights when the Circuit Court denied her request to

order the production of multiple items from the State because the

discovery "pertained directly to the integrity of the search

warrant, and the credibility of all of the many individuals

involved" with a controlled buy involving Sarmiento (Controlled

Buy) and the subsequent search warrant, leaving her unable to

properly prepare for trial.

          HRPP Rule 16(b) applies to discovery disclosure by the

State and requires disclosure of certain material "within the

prosecutor's possession or control" including those "material to




                                  8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the preparation of the defense and are specifically designated in

writing by defense counsel[.]"9

            Salvas made two requests seeking eight categories of

items; the State replied by producing one, indicating that it did

not have four,10 and stating that it did not believe that the




      9
            HRPP Rule 16(b) provides, in relevant part:

            (b) Disclosure by the prosecution.
                  (1) DISCLOSURE OF MATTERS WITHIN PROSECUTION'S
            POSSESSION. The prosecutor shall disclose to the defendant
            or the defendant's attorney the following material and
            information within the prosecutor's possession or control:
                        (i) the names and last known addresses of
                  persons whom the prosecutor intends to call as
                  witnesses in the presentation of the evidence in
                  chief, together with any relevant written or recorded
                  statements, provided that statements recorded by the
                  prosecutor shall not be subject to disclosure;
                        . . . .
                        (iv) any books, papers, documents, photographs,
                  or tangible objects which the prosecutor intends to
                  introduce, or which were obtained from or which belong
                  to the defendant, or which are material to the
                  preparation of the defense and are specifically
                  designated in writing by defense counsel;
                        . . . .
                        (vii) any material or information which tends to
                  negate the guilt of the defendant as to the offense
                  charged or would tend to reduce the defendant's
                  punishment therefor.
                  (2) DISCLOSURE OF MATTERS NOT WITHIN PROSECUTION'S
            POSSESSION. Upon written request of defense counsel and
            specific designation by defense counsel of material or
            information which would be discoverable if in the possession
            or control of the prosecutor and which is in the possession
            or control of other governmental personnel, the prosecutor
            shall use diligent good faith efforts to cause such material
            or information to be made available to defense counsel; and
            if the prosecutor's efforts are unsuccessful the court shall
            issue suitable subpoenas or orders to cause such material or
            information to be made available to defense counsel.
      10
            These included, broadly, serial numbers of the Currency used in
the Controlled Buy, serial numbers/copies of the cash found on Defendants,
records of investigation of theft of funds from the KPD controlled buy fund by
Lieutenant Karen Kapua (Lt. Kapua) and/or other(s), and records of
transaction(s) of buy cash between KPD and a confidential informant ( CI).

                                      9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


remaining three11 were discoverable under HRPP 16.           In opposing

Salvas's subsequent Motion to Compel, the State argued, inter

alia, that the court had already ruled against disclosure of the

CI's identity and that, should the State be required to produce

records of the Controlled Buy and the logged Currency used in the

Controlled Buy, such information could lead to establishing the

CI's identity.     The State also argued that Lt. Kapua was not

involved in the case, would not be a witness in the case, and her

disciplinary records were thus immaterial, as well as that

discovery related to any thefts from the controlled buy fund,

several years after-the-fact, was irrelevant to the probable

cause stemming from the Controlled Buy leading to the search

warrant in this case.      In addition, the State argued that this

case involved the discovery of contraband in Defendants' vehicle,

and thus sensitive materials related to KPD's controlled buy

procedures were not relevant because, in part, if the defense

theory that the Controlled Buy never happened was correct, then

any falsifications by the officers involved in the alleged

Controlled Buy would not be in compliance with the procedures.

            At the May 5, 2016 hearing on the Motion to Compel, the

parties and the court focused on the discovery that Defendants

sought for a theory of the case that:         the alleged Controlled Buy

      11
            These included, broadly, KPD's written controlled buy
policies/procedures (including records of the Currency and other cash used at
the approximate time of the Controlled Buy in this case), records of testing
of the substance allegedly purchased by the CI from Sarmiento in the
Controlled Buy, and, KPD's policies or procedures for confidential informants
making controlled buys, including documenting the cash used in such buys.

                                      10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


by CI, in early July of 2012, never in fact happened; KPD knew

that it never happened; and, thus, the search warrant could be

defective under Franks v. Delaware, 438 U.S. 154 (1978).      Under

Defendants' theory, the discovery could ultimately negate

Defendants' guilt if the defective warrant could lead to

suppression of the evidence seized under the warrant.       HRPP Rule

16(b).

           In Franks, the Supreme Court held that a defendant

seeking an evidentiary hearing to determine whether a facially

valid affidavit contains false statements must make a substantial

preliminary showing that:   (1) the affidavit contains

intentionally or recklessly false statements; and (2) the

affidavit cannot support a finding of probable cause without the

allegedly false information.    In making such a claim, it is the

defendant's burden to overcome a presumption that the affidavit

was valid.   Franks, 438 U.S. at 171.    To obtain an evidentiary

hearing on the question of falsity, "the challenger's attack must

be more than conclusory and must be supported by more than a mere

desire to cross-examine.    There must be allegations of deliberate

falsehood or of reckless disregard for the truth, and those

allegations must be accompanied by an offer of proof. . . .

Allegations of negligence or innocent mistake are insufficient."

Id.   Should a defendant prevail at a Franks evidentiary hearing,

evidence obtained on the basis of a search warrant issued on the

defective affidavit is properly excluded.     Id. at 156.


                                  11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Here, Salvas's written memorandum in support presented

no argument for the Defendants' need for material regarding Lt.

Kapua and/or misappropriation of controlled buy funds, nor did

the attached exhibits reference Lt. Kapua or an investigation

into misappropriation.   Likewise, at the hearing on the motion,

Salvas made no argument for the material.     The State nevertheless

argued that Lt. Kapua had no significant involvement in this case

and that any investigation into prior misappropriation of

controlled buy funds was wholly distinct from the Controlled Buy

between CI and Sarmiento that established the probable cause for

the search warrant here.

           Salvas failed to show how the records of internal

disciplinary files for Lt. Kapua and/or records regarding a

misappropriation investigation of KPD's controlled buy fund were

"material to the preparation of [her] defense" or otherwise

fundamental to her defense.    See HRPP Rule 16(b)(1).    The Circuit

Court did not abuse its discretion in denying this discovery.

           Defendants argued that KPD records of the cash used by

the CI might support their theory that the Controlled Buy never

happened and, under Franks, that the search warrant could be

invalid.   The Circuit Court indicated that it would review, in

camera, KPD's records of controlled buy cash, to ascertain

whether there was discoverable material, which might warrant a

Franks evidentiary hearing on whether the Controlled Buy between

CI and Sarmiento had occurred or not.     After the in camera review

                                  12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of the records potentially related to Currency in KPD's

Controlled Buy between CI and Sarmiento, and other cash-related

records, the Circuit Court held a hearing on June 14, 2016.

Salvas again argued that she needed to access the records of the

Currency used in the Controlled Buy, e.g., to compare it with

cash seized from Defendants upon the execution of the search

warrant, in order to establish the need for a Franks evidentiary

hearing on the validity of the search warrant.     The State

responded that it found that there were in fact no identifying

records of the cash seized from Defendants because the cash had

been civilly forfeited, and no identifying characteristics, such

as serial numbers, had been recorded; thus no comparison between

the Controlled Buy Currency and the cash seized from Defendants

was possible.

            Defendants' purported need for discovery of KPD's

records of cash used in controlled buys was speculative.       The

Circuit Court reviewed the available material and found that the

material would not support a need for a Franks hearing because of

the time interval between the Controlled Buy and the execution of

the search warrant days later, as well as the fact that the cash

seized from Defendants had not been identified by serial numbers.

In addition, the court considered, inter alia, that any other

marginal relevance was outweighed by the need to protect the CI's

identity.




                                  13
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           To warrant a Franks hearing, Defendants' theory - that

the Controlled Buy never happened but the search warrant

affidavit included that it did - needed some specific

"allegations of deliberate falsehood or of reckless disregard for

the truth, and those allegations must be accompanied by an offer

of proof[.]"   Franks, 438 U.S. at 171.    Here, there was no

evidence or offer of proof supporting the claim that the

affidavit was deliberately false because the affiant knew that

the Controlled Buy never happened.     The court found that the

records of the Currency and/or other cash transactions in KPD's

controlled buys did not support the asserted need for a Franks

hearing, and Salvas made no other argument as to why this

discovery was necessary to her defense.

           Accordingly, on the record before us, we conclude that

the Circuit Court did not abuse its discretion in failing to

compel the production of these records.

           The final item at issue in the Motion to Compel was

KPD's policies and procedures for controlled buy operations and

use of confidential informants.    As previously discussed, the

burden was on Defendants to show something "more than conclusory"

in order to overcome the presumption that the affidavit

supporting the search warrant was valid.     Franks, 438 U.S. at

171-72.   While attempting to raise an issue in support of

producing the discovery and potentially warranting a Franks

hearing, Salvas did not offer any specific argument as to how the


                                  14
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


KPD policies and procedures on controlled buys related to whether

the Controlled Buy took place, or did not, or how they were

otherwise fundamental to her defense under HRPP Rule 16(b).             The

State presented argument for why the material was not

discoverable under either Franks or HRPP Rule 16, and Salvas did

not rebut the State's argument.        We conclude that the Circuit

Court did not clearly exceed the bounds of reason or disregard

rules or principles of law or practice to Salvas's substantial

detriment, and the Circuit Court's denial of Salvas's Motion to

Compel for the policies and procedures did not constitute an

abuse of the court's discretion.

State's First Motion in limine

           As part of the first point of error, Salvas also

contends that the Circuit Court erred in granting in part the

State's First Motion in limine.        Salvas argues that the Circuit

Court should have denied the motion with respect to:            (1) Judge

Kathleen Watanabe's April 10, 2012 Findings of Fact and

Conclusions of Law in a separate criminal matter, State v.

Sullivan, Cr. No. 10-1-0153 (Sullivan FOFs); (2) any reference to

other acts of Officer Darren Rose (Officer Rose); (3) Officer

Nesbitt's conviction for Operating a Vehicle under the Influence

of an Intoxicant (OVUII); (4) records pertaining to Lt. Kapua;12

(5) records pertaining to certain property damage charges that

     12
            The State's First Motion in limine did not address evidence
concerning Lt. Kapua. Rather, this issue was raised in the State's Second
Motion in limine.

                                     15
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


were not pursued by the State; and (6) evidence of KPD's history

of employing false pretenses to investigate Salvas.

            Salvas argues that the Sullivan FOFs and other

references to certain actions of Officer Rose13 pertained

specifically to Officer Rose's credibility, and Salvas submits

that Officer Rose is the officer who allegedly found the

methamphetamine and provided critical testimony against her.               The

Sullivan FOFs contained findings that, read together, determined

that Officer Rose's testimony in another felony drug case was not

truthful.    The Circuit Court ruled that the defense could not

cross-examine Officer Rose concerning the Sullivan FOFs or

otherwise introduce or make references to alleged other acts of

Officer Rose (including evidence, testimony, comments or

remarks), stating only that the court was not bound by Judge

Watanabe's findings in Sullivan.

            HRE Rule 608(b) provides, in relevant part:

                  (b) Specific instances of conduct. Specific instances
            of the conduct of a witness, for the purpose of attacking
            the witness' credibility, if probative of untruthfulness,
            may be inquired into on cross-examination of the witness
            and, in the discretion of the court, may be proved by
            extrinsic evidence.

(Emphasis added).

            In State v. Su, 147 Hawai#i 272, 283, 465 P.3d 719, 730

(2020), the supreme court explained:
            [U]nder the plain language of HRE Rule 608(b), admissibility
            of evidence under HRE Rule 608(b) involves a two-step
            inquiry: (1) whether the specific conduct evidence


      13
            The other references to certain actions of Officer Rose included
transcripts of Officer Rose's testimony in Sullivan.

                                      16
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          proffered for the purpose of attacking the witness's
          credibility is probative of untruthfulness, and, if so, (2)
          whether the probative value of the evidence of the specific
          conduct is substantially outweighed by the danger of unfair
          prejudice, confusion of the issues, or misleading the jury,
          or by considerations of undue delay, waste of time, or
          needless presentation of cumulative evidence pursuant to HRE
          Rule 403.

          In Su, the supreme court examined a trial court ruling

disallowing the cross-examination of Officer Jared Spiker

(Officer Spiker) about his testimony in three prior proceedings.

Id. at 274, 465 P.3d at 721.      Discussing and applying its two-

step analysis, the supreme court concluded that the trial court

erred in the first step with respect to cross-examination of

Officer Spiker concerning two of those proceedings:          (1) in one

proceeding, Officer Spiker admitted that he submitted a falsely

sworn statement to ADLRO, which clearly called his credibility

into question; and (2) in a second proceeding, still photos of a

video-recording showed that, contrary to Officer Spiker's police

report and testimony, the defendant did not have his fists

clenched and was not throwing punches.        Id. at 285, 465 P.3d at

732; see also State v. Estrada, 69 Haw. 204, 219, 738 P.2d 812,

823 (1987) (holding that an officer's alleged falsifications on

his employment application were relevant to his credibility and

should have been admitted pursuant to HRE Rule 608(b)).           With

respect to the third proceeding, the supreme court held that the

trial court's rejection of Officer Spiker's estimate of distance

and speed, because it did not make sense, was not relevant to his

credibility.   Su, 147 Hawai#i at 285, 465 P.3d at 732.


                                    17
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Here, in the Sullivan proceeding, Officer Rose

testified that a defendant, Rolando Agustin (Agustin), was

carrying an "itinerary bag" when Agustin was seized by Officer

Rose.   Officer Rose testified that he knew that if the bag was

closed it would have been an illegal search for him to unzip and

open the bag and search it.    Officer Rose testified that the

zipper on the bag was unzipped and that he could see its contents

in plain view.    A lay witness, who was arriving to work at the

site of the incident, testified that when he first saw Agustin

and Officer Rose, Agustin had the itinerary bag.      From about

twenty feet away, with no obstruction to his view, the lay

witness saw Officer Rose take the itinerary bag from Agustin and

he saw Officer Rose struggling to open the bag.      The witness

demonstrated a pulling motion that he observed Officer Rose do

three or four times in trying to open the bag.     He testified that

after observing Officer Rose struggle with the bag without

success, the officer "figured out it had one zip on the top."          He

stated that he saw Officer Rose then open the bag, look into the

bag, and search it.    Judge Watanabe found that the lay witness

was credible and had no stake in the outcome and further found,

inter alia, that the itinerary bag was zipped closed when Officer

Rose seized it.

           The trial judge in this case did not rule on whether

the Sullivan proceedings were relevant, as is required under the

two-part analysis discussed in Su.     However, the lay witness

                                  18
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


testimony in Sullivan constituted evidence that was directly

contrary to Officer Rose's sworn testimony and therefore the

Sullivan proceedings were relevant to Officer Rose's credibility

and probative of untruthfulness.       On remand, based on the first

prong of the Su/HRE Rule 608(b) analysis, Salvas is entitled to

cross-examine Officer Rose as to the Sullivan matter.      However,

the extent of the cross-examination, and the admissibility of any

extrinsic evidence that might be offered, remains subject to an

HRE Rule 403 analysis pursuant to the second prong of the Su

analysis.   See Su, 147 Hawai#i at 285, 465 P.3d at 732.

            As Officer Rose's testimony and the evidence allegedly

discovered by Officer Rose were central to Salvas's conviction,

we cannot conclude that the Circuit Court's error in precluding,

inter alia, all references to Sullivan proceedings was harmless

beyond a reasonable doubt.    See id. (citation omitted).

            Salvas also argues that she should have been allowed to

present evidence of Officer Nesbitt's 2015 OVUII conviction

because Officer Nesbitt may have "had substance abuse issues

during the investigation," which might have impacted his

credibility.   The Circuit Court rejected this argument and found

that Officer Nesbitt's OVUII conviction did not amount to moral

turpitude, and there was no indication that the OVUII conviction

involved dishonesty or untruthfulness.      We likewise conclude

that, without more, an OVUII conviction does not tend to show

dishonesty, untruthfulness, or a lack of credibility, and that


                                  19
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


this evidence was not admissible under HRE Rule 608(b).           See Su,

147 Hawai#i at 283, 465 P.3d at 730 (the first step in the two-

step HRE Rule 608(b) inquiry is "whether the specific conduct

evidence proffered for the purpose of attacking the witness's

credibility is probative of untruthfulness").

          Salvas further argues that she "should have been given

the right to cross-examine KPD officers as to the circumstances

regarding the reasons why an original charge of Criminal Property

Damage [(CPD)] was not pursued" because the defense should have

been allowed to show the jury that "the officers likely realized

that they lacked credibility in charging the CPD offense."              The

State had sought an order "precluding the defense from

introducing or making any references at any phase of trial . . .

that the State dismissed counts or did not proceed with counts

previously charged in cases based on this incident."

          At an August 4, 2016 hearing, the Circuit Court stated:
                THE COURT: I think generally you can talk about the
          circumstances that led to the stop -- to the case, but I'm
          not -- we're not trying to do a trial on charges that have
          been -- that are not being pursued by the State. So that's
          the concern the Court has. I don't want to do a trial on
          charges that are not before the jury.
                If it's part of the general circumstances, then you
          can -- we can lead up to that. But I'm not going to allow a
          trial on charges that are not before the jury.

                MR. HEMPEY: Can I -- I guess can I just --to explore
          the parameters a little bit –

                THE COURT: So there's not going to be a preclusion,
          but there's going to be a limit on the amount of evidence
          that comes in that leads up to the possession issues.

                MR. HEMPEY: So I can cross on the police reports and
          the fact that they tried to get that charged and maybe -- I
          don't know if I can ask that it was charged and then later
          dismissed.

                                    20
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER



                  THE COURT: So number nine will be granted in part and
            denied in part. I'm not going to allow–

                  [Prosecutor] MR. TATE: Yes.

                   THE COURT: -- a total preclusion, but there's going to
            be a limitation on the amount of evidence, because we're not
            going to do a trial on charges that are not before the
            Court.

            Thus, the Circuit Court did not wholly preclude Salvas

from presenting this evidence; rather, the court indicated that

it would limit the amount of evidence that could be presented on

charges that were not before the jury.          We conclude that the

Circuit Court did not abuse its discretion in this regard.

            Salvas's final argument on this point is that she

should have been allowed to cross-examine KPD officers as to

"past acts" in which Defendants had been detained by KPD on false

pretenses.14    Salvas contends that "[s]uch acts once again had

direct bearing on the motive and credibility of KPD officers in

pursuing the present investigation and subsequent case against

[Salvas]."     On appeal, Salvas does not specify which incident(s)

constituted such "past acts," but her argument appears to stem

from the Circuit Court's granting of State's First Motion in

Limine's item 7 and encompassed, inter alia, an alleged incident

in September of 2014, which involved KPD officers conducting a

traffic stop of Defendants.        The officers purportedly falsely


      14
            Although the issue is framed as "past acts," the specific incident
in fact took place years after the incident underlying the charges in this
case.

                                      21
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


threatened that they had a warrant for one or both Defendants

and/or could see contraband in plain view in the back of

Defendants' vehicle.

           HRE Rule 608 provides that "[s]pecific instances of the

conduct of a witness, for the purpose of attacking the witness'

credibility, if probative of untruthfulness, may be inquired into

on cross-examination of the witness[.]"     HRE Rule 608(b)

(emphasis added).   HRE Rule 609.1 provides that "[t]he

credibility of a witness may be attacked by evidence of bias,

interest, or motive."    HRE Rule 609.1(a) (emphasis added).

"Bias, interest, or motive is always relevant under HRE Rule

609.1."   Estrada, 69 Haw. at 220, 738 P.2d at 823.

           Here, Salvas's opposition to the State's request was

based principally on video footage from the September 2014

incident involving Defendants and unidentified KPD officers,

which Defendants argued showed bias, interest, and/or motive of

KPD officer(s) against Defendants, as well as that KPD officers

were willing to lie in their harassment of Defendants.      The State

argued that the video footage did not support that argument, the

officers involved were not identifiable from the video footage,

and therefore the alleged incident was not relevant, and

reference to that incident would be highly prejudicial and

confusing to the jury.    The video footage is not part of the

record on appeal.   In any case, Defendants did not identify which

                                  22
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


KPD officers were involved in the incident or which officer-

witnesses they should have been allowed to confront and impeach

based on an alleged further history of "KPD officers" employing

false pretenses to investigate Defendants.     On appeal, Salvas

again fails to state which witness(es) she should have been

allowed to confront and fails to cite any authority supporting

her argument.   Based on our review of the entire record before

us, we conclude that this argument is without merit.

The State's Second Motion in limine

          In the State's Second Motion in limine, the State

sought an order precluding any evidence of any alleged acts of

Lt. Kapua, arguing that Lt. Kapua was not involved in the case,

would not be a witness, any of Lt. Kapua's involvement with other

KPD vice matters such as other controlled buys was not relevant

to the discovery of contraband in Salvas's vehicle during the

stop, and that the risk of unfair prejudice from Lt. Kapua's

other acts outweighed any probative value.     The Circuit Court

granted the State's motion.    On appeal, Salvas contends that she

should have been "afforded her right to cross-examine [Lt. Kapua]

as to her arrest for embezzling monies from KPD drug

investigations."   We conclude, however, as Lt. Kapua did not

testify at the trial, Salvas was not deprived of her right to

cross-examine Lt. Kapua.



                                  23
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          (2)   Salvas contends, based on HRE Rules 401 and 403,

that the Circuit Court erred in denying Salvas's First Motion in

limine and allowing the State to present testimony regarding the

existence of a search warrant and testimony that Defendants were

in a romantic relationship at the time of the arrest.

          The State opposed Salvas's motion with respect to the

existence of a search warrant based on concern that, if the jury

was not informed that the officers had a search warrant for the

vehicle, jurors would speculate that the officers engaged in

improper conduct.   The State argued that this was particularly

relevant in light of the fact that the defense had alleged police

misconduct in this case.   The Circuit Court granted in part

Salvas's First Motion in limine and allowed the mention of the

search warrant, but disallowed evidence of the details of the

basis for its issuance.    The search warrant was not admitted into

evidence, but Sgt. Nesbitt testified that the July 13, 2012

search of the Dodge Neon, which was registered to Salvas, was

done pursuant to a warrant for the vehicle and Sarmiento's

person.   We conclude that the Circuit Court did not err as to the

issue of relevance, or abuse its discretion as to the balancing

of its probativeness and potential prejudice, or the

determination to allow limited reference to the search of the

vehicle pursuant to a warrant.



                                  24
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Regarding the Defendants' relationship, the State

argued that one of its theories of the case was that the items

found in Salvas's vehicle were constructively possessed by both

Defendants (see HRS §712-1251 (2014)), and that evidence of a

relationship was relevant to Sarmiento's right to be in and/or

operate Salvas's vehicle, as well as to possess items in the

vehicle.   The Circuit Court found the existence of a relationship

between the Defendants was relevant and denied that aspect of the

motion.    However, the court limited the evidence presented by the

State, and it appears that the only evidence in the record before

the jury was police testimony that both Defendants had the same

residential address.

           Based on the record before us, we cannot conclude that

the Circuit Court erred or abused its discretion in ruling on

Salvas's First Motion in limine.

           (3)   Salvas argues that because the State could not

present a "clear, unbroken" chain of custody on methamphetamine,

the State lacked evidence to support a prima facie case for all

counts against her, and the Circuit Court thus erred in denying

Salvas's Motion for Judgment of Acquittal.     Salvas does not

specify which item(s) of "the drug methamphetamine" in evidence

were subject to a faulty chain of custody nor how the chain of

custody was faulty.



                                  25
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Regarding the chain of custody of evidence, the supreme

court has held:
                In showing chain of custody, all possibilities of
          tampering with an exhibit need not be negated. Chain of
          custody is sufficiently established where it is reasonably
          certain that no tampering took place, with any doubt going
          to the weight of the evidence. An accounting of
          hand-to-hand custody of the evidence between the time it is
          obtained and the time admitted to trial is not required in
          establishing chain of custody. And despite the mere
          possibility that others may have had access to the exhibits,
          there exists a reasonable certainty that no tampering took
          place[.]
                In order to justify the admission of physical evidence
                it is not required that the chain of custody be shown
                with perfect precision. The trial court may admit the
                evidence when satisfied it is [] reasonably probable
                that tampering, substitution or alteration of evidence
                did not occur. Absolute certainty is not required.

State v. DeSilva, 64 Haw. 40, 41-42, 636 P.2d 728, 730 (1981)

(citations omitted; format altered).

          The record here shows three potential items in evidence

for "the drug methamphetamine":      the two Baggies containing

material that tested positive as methamphetamine, and a red

liquid recovered from a bong that tested positive for

methamphetamine.   The record shows that Defendants argued that

evidence related to the bong and its red liquid should not be

admitted based on grounds of a faulty chain of custody, including

Officer Rose's testimony, but the record does not show any

argument for a faulty chain of custody with respect to the two

Baggies tested to contain methamphetamine.        The State presented

testimony from a series of witnesses, including Officer Rose,

regarding his observation of the bong being thrown from the


                                    26
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


vehicle, his recovery of the bong and liquid, and delivery to

Officer Nesbitt, as well as Officer Nesbitt's testimony, and the

testimony of a KPD evidence custodian regarding storage and

documented transfers for testing, as well as testimony of a State

employee who received, tested, and returned the red liquid to

KPD.   We conclude that the Circuit Court did not abuse its

discretion in finding that the chain of custody was sufficiently

established to allow the admission of evidence of methamphetamine

in the red liquid over Defendants' chain-of-custody objections.

Therefore, we further conclude that the Circuit Court did not err

in denying Salvas's Motion for a Judgment of Acquittal.

           (4)   Finally, Salvas argues that she was prejudiced by

the admission of non-contraband evidence, but she does not

identify any specific "non-contraband" items whose admission

prejudiced her defense.   Salvas does not cite to where in the

record the alleged error occurred or state whether she objected

to the evidence.   Salvas does not state how the unidentified

items, which were "not illegal," were prejudicial and misleading.

Accordingly, this point of error is disregarded.      See Hawai#i

Rules of Appellate Procedure Rule 28(b)(4).

           As we have concluded that the Circuit Court erred in

precluding Salvas from, inter alia, cross-examining Officer Rose

as to his testimony in the Sullivan matter, as discussed above,



                                  27
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


and further concluded that this error was not harmless beyond a

reasonable doubt, the Judgment is vacated and this case is

remanded for a new trial.

          DATED: Honolulu, Hawai#i, January 27, 2021.

On the briefs:
                                       /s/ Katherine G. Leonard
Rosa Flores,                           Presiding Judge
for Defendant-Appellant.
                                       /s/ Keith K. Hiraoka
Tracy Murakami,                        Associate Judge
Deputy Prosecuting Attorney,
County of Kauai,                       /s/ Clyde J. Wadsworth
for Plaintiff-Appellee.                Associate Judge




                                  28